 In the Matter Of PACIFIC MANIFOLDING BOOK COMPANY, INC.andINTERNATIONAL PRINTING PRESSMEN AND ASSISTANTS' UNION OFNORTH AMERICACase No. R-183.-Decided September 2, 1937Printing Industry-Investigation of Representatives:controversy concerningrepresentation of employees: rival organizations; refusal by employer to rec-ognize union as bargainingagency-Unit Appropriate for Collective Bargain-ing:production employees ; agreement among craft unions that one of themact as representative for purposes of collective bargaining-ElectionOrdered-Certification of Representatives.Mr. Bertram Edisesfor the Board.Brobeck, Phleger and Harrison,byMr. Moses Lasky,of San Fran-cisco, Cal., for the Company.Mr. John F. Kelly,of Oakland, Cal., for the Employee Repre-sentation Plan.Mr. Martin Kurasch,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn February 15, 1937, the International Printing Pressmen andAssistants'Union of North America, herein called the Pressmen'sUnion, filed with the Acting Regional Director of the TwentiethRegion (San Francisco, California) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofthe employees of the Pacific Manifolding Book Company, Inc.,"herein called the Company, and requesting an investigation and cer-tification of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On March31, 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-dered the Regional Director to conduct an investigation and pro-vide for an appropriate hearing.On June 18, 1937, the Regional Director issued a notice of hear-ing to be held at San Francisco, California, on June 30, 1937, copies1 The Company was incorrectly designated in the petition and in the order directinginvestigation and hearing as the Pacific Manifold Book Company.The papers wereamended at the hearing on motion of counsel for the Board and with the consent ofcounsel for the Company.551 552NATIONAL LABOR RELATIONS BOARDof which were duly served upon the Company, upon the Pressmen'sUnion, and upon the Employee Representation Plan of the PacificManifolding Book Company, Inc., herein called the Plan, which wasnamed in the petition as purporting to represent the Company's em-ployees.On June 25, 1937, a notice of postponement of hearinguntil July 8, 1937, was served upon the parties.On June 28, 1937,the Company filed an answer. The place of the hearing was changedby a notice issued on June 29, 1937, and duly served.Pursuant to the above notices a hearing was held at San Fran-cisco, California, on July 8 and 9, 1937, before Clifford D. O'Brien,the Trial Examiner duly designated by the Board. The Board andthe Company were represented by counsel and the Plan was repre-sented by John F. Kelly, its president.All participated in thehearing.Full opportunity to be heard, to examine and to cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded to all parties.Objections to the introduction of evi-dence were made during the course of the hearing by counsel forthe parties, and several motions were made by counsel for the Com-pany.The Board has reviewed the rulings of the Trial Examinerupon these motions and objections, and finds that no prejudicial er-rors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Pacific Manifolding Book Company,Inc. wasincorporated onDecember21, 1934, under the laws ofDelaware, andhas been qualifiedto do business in CaliforniasinceDecember 29, 1934.The Companyand its predecessorhave maintained their chiefplant and main officeatEmeryville, near the city of Oakland, California, for 40 years.The Company has another plant at Los Angeles. Its authorizedcapitalization is 1000 shares of common stock of a par value of $100.There is onlyone classof stock.All of the authorized capital stockis outstanding.By virtue of common stock ownership, the Companyis affiliated with the American Salesbook Company and Gilman Fan-fold Company, both of Niagara Falls, New York. The Company hasa registered trade markfor use in interstate commerce.2The Company is engaged in the manufactureof manifolding forms,whichare forms coveringthe requirements of the variousfunctions ofa businesswhere more than one copy of a transaction is desired to bemade at onewriting.The product is produced on rotarypresses fromroll paper.2Board's ExhibitsNo. 21 (a), 21 (b)and 21 (c). DECISIONS AND OI{DE1RS553The raw materials are secured from five states in addition to Cali-fornia,.3The close correspondence between the percentage of thetotal amount of raw materials used in 1$36 that was produced by eachstate and the percentage of the total amount used in the first fivemonths of 1937 that was produced by each state is indicative of asteady flow of raw materials in interstate commerce from Oregon,New York, Washington, Pennsylvania, and New Jersey.Paper constitutes 90 per cent of the raw materials used.During1936 the Company bought about 228 tons of paper per month, andduring the first five months of 1937, the average rose to from 240tons to 245 tons.Oregon is the best source of supply of the rolledpaper that is used in making the manifolds; California has no largescale production of this kind of paper.The purchase of the paper is arranged for at the San Franciscosales offices of the producers, and the paper is bought f. o. b. SanFrancisco.Large supplies of paper are bought at one time. Thesellers do not keep a large stock on hand at San Francisco and veryoften ship the paper by railroad and water, directly from theirplants to the Emeryville plant.About a six months supply of theprincipal types of paper are kept on hand in the Emeryville plantand the stock is constantly being replenished.Some of the special machines that are needed for the printing ofmanifolds, and the parts for these machines, are made in the machineshop of the Company. The raw materials for these presses andparts are purchased both locally and in the East.A substantialportion of these machines, however, are either bought directly fromaNew York factory or are assembled at Emeryville from partsbought from this factory.The Company engages in some direct mail circularization of aselected number of prospects in the eleven western states which theCompany serves.The Company maintains sales offices at Seattleand Spokane, Washington; Portland, Oregon; Phoenix, Arizona;Salt Lake City, Utah; and Denver, Colorado.The total sales forceconsists of about 125 to 130 persons.Salesmen have definite assignedterritories.The orders obtained are sent to Emeryville for accept-The iaw materials, in terms of dollars, purchased for use in the Emeryville plant, areas follows :19361937(through themonth of May)Oregon----------------------------------------$196,716$53,321Now York--------------------------------------87,97421,466Washington -----------------------------------9,7652,588New Jersey------------------------------------50,85117,345Pennsylvania----------------------------------8,2031,872California--------------------------------------18,2714,406Totals ---------------------------------$371,780$100,998 554NATIONAL LABOR RELATIONS BOARDante or rejection; as a practical matter, they are usually accepted.Goods are sent out by straight bill of lading, f. o. b. Emeryville.The products of the Company, being made to order for the indi-vidual purchaser, are purchased for use, and not for resale.Onlyten per cent of the total production is kept as standard stock.From the time that the order is received to the time that it is readyfor shipment, work is being constantly performed upon it, unless aprevious order has been given precedence.When an order comes init is acknowledged, specifications are checked to see that there are noerrors on the part of the salesman, it is sent to the composing room,where proofs are made, to the stereotype room, where the plates arecast, and then to the press Where the order is to be manufactured.It is run off and then delivered to the shipping department and finallyto the shipping room, where it is sent out. It ordinarily takes about30 days to fill a formal order.In 1936 the shipments from the plant totalled $1,644,873.43 andin the first five months of 1937, they totalled $739,898.52.About 35per cent of the product is shipped out of California.4The Company is one of the largest of its kind. J. Morton Butler,the general manager, testified that he knew of no bigger firm in thebusiness, though he thought it possible that the McKaskey RegisterCompany in the East, and the United Autographic Register Companyin Oakland might be. The chief competitors, besides the two men-tioned, are the Nebraska Sales Book Company of Lincoln, Nebraska,the Schwabacher-Frey Company, of San Francisco, California, andthe Sunset-McKee Company of Oakland.The Company employs 215 men in the production departments, ofwhom there are 24 in the composing room, 12 in the stereotype depart-ment, six in the job press department, 53 in the press department, 78in the finishing department, four in the shipping department, 13 inthe carbon and slitting department, 11 in the machine shop depart-ment, and 14 engaged in general maintenance.II.THE ORGANIZATIONS INVOLVEDA. The petitioning unionsThe Pressmen's Union is a labor organization affiliated with theAmerican Federation of Labor. It charters subordinate unions ofprinting pressmen, assistants, paper handlers, roller-makers, news-boys, carriers and such other organizations not chartered by any otherinternational union.The East Bay Corrugated Fibre Products and Waxed Paper Work-ersUnion, Local No. 382, herein called Local No. 382, is a laborThe Company serves mainly the 11 western states-California,Colorado,Idaho, Mon-tana, Nevada,New Mexico,Oregon, Texas,Utah,Washington,Wyoming DECISIONS AND ORDERS555organization chartered by and subordinate to the Pressmen's Union.It admits to membership the miscellaneous workers in the paper andprinting industry who are not sufficiently skilled to obtain the scaleof wages earned by the pressmen or their assistants.Local No. 382represents an attempt to organize these miscellaneous workers. It hasjurisdiction in the East Bay area, covering the cities of Alameda,Berkeley, Oakland, and Emeryville.A similar union, known as LocalNo. 362, covers the San Francisco area.B. The International Typographical UnionThe International Typographical Union, herein called the I. T. U.,isa labor organization affiliated with the American Federation ofLabor, admitting compositors to membership.Local No. 36, char-tered by the I. T. U., claims jurisdiction over printing establishmentsin the East Bay area, including that of the Company.C. The International Stereotypers and ElectrotypersThe International Stereotypers and Electrotypers Union of NorthAmerica, herein called the I. S. & E. U., is a labor organization affili-ated with the American Federation of Labor, admitting electrotypersand stereotypers to membership.The Emeryville plant of the Com-pany is under the jurisdiction of Local No. 29 of the I. S. & E. U.D. Employee Representation PlanThe Plan is a labor organization which automatically includes allthe production employees of the Company. It was formed in 1934 inan attempt to effect a more permanent bargaining machinery than hadbeen provided by the house committees chosen from time to time thatworked in conjunction with the Mutual Aid Society, which had beenin existence at the plant for 22 years.III.THE APPROPRIATE UNITAll of the work in producing the manifolds is performed on theground floor of the Emeryville plant.The offices of the Companyare on the second floor.The various departments are either in sepa-rate rooms or in different parts of the floor. But there is some over-lapping of foremen in that one foreman may supervise more thanone department.There is some interchange of men among the vari-ous departments.The Plan has purported to bargain for all the production workers.Local No. 382 wants to be recognized as the bargaining representa-GNeither of these unions was an intervenor in this proceeding.Each of them,as indi-cated below,wanted Local No. 382 to represent all the employees in the plant for purposesof collective bargaining. 556NATIONAL LABOR RELATIONS BOARDtive for all production employees, thus excluding those engaged inadministrative, sales, research, accounting, clerical, stenographic andother office help, executives and secretaries.The I. T. U., thoughit encompasses in its membership only the compositors, agrees thatall of the production employees constitute one unit.The I. S. &E. U. also concurs.The Company is agreed that all of the produc-tion employees constitute one unit.The only disagreement as to unit arises from the desire of LocalNo. 382 to include working foremen (i. e. foremen who actually dowork with their hands in the process of production), of whom thereare about nine, with the production employees.The Plan excludesthem.There has not been sufficient evidence presented by Local No.382 that the interests of the working foremen are so allied withthose of the regular production employees as to warrant their inclu-sion in one unit.In view of all the afore-mentioned facts and in order to insure tothe production employees of the Company the full benefit of theirright to self-organization and to collective bargaining, and otherwiseto effectuate the policies of the Act, we find that all the productionemployees of the Emeryville, California, plant of the Company,excluding those engaged in administrative, sales, research and ac-counting; clerical, stenographic and other office help; foremen, work-ing foremen, executives, and secretaries, constitute a unit appropriatefor the purposes of collective bargaining.IV. THE QUESTION AS TO REPRESENTATIONThe Corrugated Fibre Products and Waxed Paper Workers Localswere chartered by the Pressmen's Union in an attempt to organizethe various workers in the printing industries who did not do thattype of work to which the rates of the pressmen and assistants ap-plied.Since its inception in October 1936, Local No. 382 has nego-tiated agreements with the California Packing Co., the WesternWaxed Paper Co., the Bates Valve Bag Co., and four or five boxplants in Oakland. In order to strengthen its bargaining positionand to facilitate organization, an informal understanding was reached,in the fall of 1936, with the I. T. U. and the I. S. & E. U., to the effectthat the Pressmen's Union should represent all of the afore-mentionedmiscellaneous production employees for purposes of collective bar-gaining.In November 1936, one month after Local No. 382 was organized,the Plan reached a wages and hours agreement with the Company.This agreement was never put into formal form, nor was it ever signedby the Company. The wage scales, in mimeographed form, were givento the foremen and employees could look at them on request. DECISIONS AND ORDERS557Local No. 382 began its drive to organize the Company's employeesin January 1937.At that time, Moran, president of Local No. 382,and Hurd, secretary-treasurer of Local No. 36 of the I. T. U., hadfurther discussions relative to the representation of all productionemployees in the manifolding companies by Local No. 382.A mass meeting of the Company's employees was called by LocalNo. 382 on January 31, 1937. Between 30 and 40 workers attended;16 signed application cards for membership in the Pressmen's Union.At the meeting, one worker said that he had parked his car two blocksaway so that his attendance at the meeting could not be noticed.At asecond mass meeting, held on March 27, between 20 and 25 workersattended.Gilmore, secretary-treasurer of Local No. 382, was told thatthere was a foreman present at the meeting, and attempts to inducethose attending to sign membership application cards proved unavail-ing.He was told to "drop up to the house and we will talk it overthere."Gilmore stated that in his meetings with the men, in the plant,on street corners and in their homes, more than 150 told him theywould vote for Local No. 382 if an election were called.Gilmore stated that more than half of these expressions of a prefer-ence for Local No. 382 were obtained subsequent to March. Counselfor the Company moved to dismiss on the ground that the petitionhad been filed on February 15, 1937, a date on which a majority of theemployees had not expressed a preference for Local No. 382.Themotion was properly denied.Although a majority is required for acertification of representatives, an election is merely part of the inves-tigation to ascertain representatives for collective bargaining.Proofof a majority is not a prerequisite to the calling of an election; ifthere were such proof, an election would not be necessary.In May, Hurd of the I. T. U. and Medina, of the I. S. & E. U., metwith Gilmore at the latter's home on two occasions, to draw up anagreement which Local No. 382 was to present to the Company foracceptance.This agreement included wage scales for the stereo-typers and included the clause "Typographical subject to typo-graphical contract" .6This, together with the testimony of Gilmore,Hurd, and McElhanon, president of the I. S. & E. U. local, leaveslittle doubt that it was agreed that Local No. 382 was to representthe compositors and stereotypers.In early June or late May, a request was made on the Company toput a notice on the time clock stating that it was not opposed to itsemployees joining Local No. 382.This was refused on the groundthat such an expression would be tantamount to favoring Local No.382, and that, furthermore, the employees of the Company wererepresented by the Plan.0Board's Exhibit No. 14(1).The testimony was that an agreement containing a wagescale and relating to working conditions for the composing room employees was attached. 558NATIONAL LABOR RELATIONS BOARDOn June 6, 1937, a mass meeting of the employees of the Company,the Sunset-McKee Company, and the United Autographic RegisterCompany was called to discuss the proposed agreement which was tobe offered to each of the companies.There was a picnic for theCompany's employees on that day and only six of such employeeswere at the mass meeting.The employees present at the meetingapproved the agreement.The proposed agreement was mailed to the Company on July 9 or10 and a reply dated July 11 was received by Gilmore to the effectthat "you are familiar with the manner in which our employees arenow represented and our policy in the matter referred to in yourletter".7On June 22, the I. T. U., fearful that the Company's re-fusal to bargain with Local No. 382 would mean that some otherbargaining agent, not desired by the I. T. U., would be set up, anddesiring to "protect the interests of the Typographical Union in anyfuture developments should they arise . . .", wrote a letter to theCompany asserting that the I. T. U. Local No. 36 was the authorizedrepresentative of the employees doing composing room work andrequesting that the Company negotiate with its representatives.Hurd testified that the I. T. U. was, however, at all times willingand is still willing to have Local No. 382 represent the compositorsfor purposes of collective bargaining.Gilmore, in his organizing efforts, had induced the compositors tosign up with Hurd as members of the I. T. U. These men at first didnot want to become affiliated with Local No. 382, but when Hurdapprised them of the situation, they agreed. Seventeen compositorshad signed these membership application cards just prior to June 22.Since every employee is automatically a member of the Plan, thelarge number of employees participating in elections of officers of thePlan can have no significance. It is significant that 98 per cent of theworkers in the Sunset-McKee Company, a competitor in the nearbycity of Oakland, have joined Local No. 382.The Board believes thatan election by secret ballot is essential if a true choice of representa-tives for purposes of collective bargaining is to be made.On the basis of these facts, and upon the whole record, we findthat a question has arisen concerning the representation of the em-ployees of the Company.V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate and substantial7 Board's Exhibit No. 15. DECISIONS AND ORDERS559relation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VI.CONDUCTOF ELECTIONWe further find that an election by secret ballot is necessary to de-termine the proper representatives for collective bargaining and thusresolve the question concerning representation.Those elegible tovote shall be all the production employees employed by the Com-pany at its Emeryville, California, plant during the week immediatelypreceding the date of this Direction of Election, excluding those en-gaged in administrative, sales, research, and accounting; clerical,stenographic, and other office help; foremen, working foremen, execu-tives, and secretaries.CONCLUSIONS OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusions of law:1.A question affecting commerce has arisen concerning the repre-sentation of the employees at the Emeryville, California, plant of thePacificManifolding Book Company, Inc., within the meaning ofSection 9 (c), and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.2.All of the production employees at the Emeryville, California,plant of the Pacific Manifolding Book Company, Inc., excludingthose engaged in administrative, sales, research, and accounting;clerical, stenographic, and other office help; foremen, working fore-men, executives, and secretaries, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the PacificManifolding Book Company, Inc., an election by secret ballot shallbe conducted within ten days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twen-tieth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9 of said Rules 560NATIONAL LABOR RELATIONS BOARDand Regulations-Series 1, as amended, among all the productionemployees employed by the Company at its Emeryville,California,plant during the week immediately preceding the date of this Direc-tion of Election,excluding those engaged in administrative,sales,research,and accounting;clerical,stenographic,and other officehelp ; foremen,working foremen,executives,and secretaries, to de-termine whether they desire to be represented by East Bay Corru-gated Fibre Products and Waxed Paper Workers Union,Local No.382, or by the Employee Representation Plan, for the purposes ofcollective bargaining.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.[SAME TITLECERTIFICATION OF REPRESENTATIVESOctober 15, 1937On February 15, 1937, the International Printing Pressmen andAssistants'Union of North America, herein called the Pressmen'sUnion, filed with the Acting Regional Director of the TwentiethRegion (San Francisco, California) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of the Pacific Manifolding Book Company, Inc., hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Pursuant to notice duly served upon the Company, upon the Press-men's Union, and upon the Employee Representation Plan of thePacific Manifolding Book Company, Inc., herein called the EmployeeRepresentation Plan, which had been named in the petition as pur-porting to represent the Company's employees, a hearing was held atSan Francisco, California, on July 8 and 9, 1937, before Clifford D.O'Brien, the Trial Examiner duly designated by the National LaborRelations Board, herein called the Board.On September 2, 1937, theBoard issued a Decision and Direction of Election.The Directionof Election provided that an election by secret ballot be held amongall the production employees employed by the Company at its Emery-ville,California plant, excluding those engaged in administrative,sales,research, and accounting; clerical, stenographic, and other officehelp ; foremen, working foremen, executives, and secretaries, to deter-mine whether they wished to be represented by East Bay CorrugatedFibre Products and Waxed Paper Workers Union, Local No. 382,chartered by the Pressmen's Union, or by the Employee Representa-tion Plan, for the purposes of collective bargaining. DECISIONS AND ORDERS561Pursuant to the direction, balloting was conducted on September16, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballot andto make challenges.On September 18, 1937, the Regional Director, acting pursuant toArticle III, Section 9 of National Labor Relations Board Rules andRegulations-Series I, as amended, issued and duly served upon theparties to the proceeding his Intermediate Report on the ballot.Noexceptions to the Intermediate Report have been filed by any of theparties.As to the results of the secret ballot the Regional Director reportedas follows :Total number eligible to vote____________________________________ 205Total number ballots cast________________________________________ 193Total ballots cast for :a.East Bay Corrugated Fibre Products and Wax Paper Work-ers Union, Local No. 382__________________________________ 46b.Employee Representation Plan____________________________ 147Total number challenged ballots_________________________________0Total number void ballots_______________________________________0Total number blank ballots______________________________________0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8 of National LaborRelations Board Rules and Regulations-Series I, as amended,IT isHEREBY CERTIFIEDthat the Employee Representation Plan hasbeen selected by a majority of all the production employees employedby the Pacific Manifolding Book Company, Inc., at its Emeryville,California plant, except those engaged in administrative,sales, re-search, and accounting; clerical, stenographic, and other office help;foremen, working foremen, executives, and secretaries, as their repre-sentative for the purposes of collective bargaining, and that pursuantto Section 9 (a) of the National Labor Relations Act, the EmployeeRepresentation Plan is the exclusive representative of all the produc-tion employees employed by the Pacific Manifolding Book Company,Inc., at its Emeryville, California plant, except those engaged in ad-ministrative, sales, research and accounting; clerical, stenographicand other office help ; foremen, working foremen, executives, andsecretaries, for the purposes of collective bargaining in regard torates of pay, wages, hours of employment, and other conditions ofemployment.CHAIRMAN MADDEN took no part in the consideration of the aboveCertification of Representatives.